Exhibit 99.1 Stepan Reports Record First Quarter Earnings Northfield, Illinois, April 26, 2016 Stepan Company (NYSE: SCL) today reported: First Quarter Highlights · Reported net income was $27.7 million or $1.21 per diluted share, a 30% increase versus $21.3 million or $0.93 per diluted share in the prior year. · Adjusted net income* was a record $29.5 million or $1.29 per diluted share, a 44% increase versus $20.4 million or $0.90 per diluted share in the prior year. Total sales volume increased 12% for the quarter. · Surfactant operating income was $37.2 million, up 10% versus prior year benefiting from our internal efficiency program, lower raw material costs and a 10% increase in volume. · Polymer operating income was $22.2 million, a 50% increase versus prior year. Volumes were 18% higher, and margins improved partially due to lower raw material costs. · The effect of foreign currency translation negatively impacted net income by $1.5 million or $0.07 per diluted share versus prior year. * Adjusted net income is a non-GAAP measure which excludes Deferred Compensation income/ expense as well as other significant and infrequent/non-recurring items. See Table II for this non-GAAP reconciliation. “The Company had a good start to the year and delivered record first quarter results,” said F. Quinn Stepan, Jr., President and Chief Executive Officer. “The quarter benefited from higher Surfactant and Polymer volumes, increased asset utilization, reduced raw material costs and enhanced internal efficiencies.” Financial Summary ThreeMonthsEnded March 31 ($ in thousands, except per share data) % Change Net Sales $ $ (3 )% Operating Income $ $ 27 % Net Income $ $ 30 % Earnings per Diluted Share $ $ 30 % Adjusted Net Income * $ $ 44 % Adjusted Earnings per Diluted Share * $ $ 43 % * See Table II for a reconciliation of non-GAAP Adjusted Net Income and Earnings per Diluted Share. 1 Summary of First Quarter Adjusted Net Income Items Adjusted net income excludes non-operational Deferred Compensation income/expense as well as certain other significant and infrequent or non-recurring items. · Deferred Compensation:The current year quarter includes $1.8 million of after-tax expense versus $0.6 million of after-tax expense in the prior year. Percentage Change in Net Sales The 3% decrease in quarterly net sales was due to lower selling prices, primarily related to lower raw material costs, and the negative impact of foreign currency translation resulting from the stronger U.S. dollar.Volumes were up 12% with particularly strong growth in North America. ThreeMonthsEnded March31,2016 Volume 12 % Selling Price )% Foreign Translation (4 )% Total (3 )% 2 Segment Results ThreeMonthsEnded March 31 ($ in thousands) % Change Net Sales Surfactants $ $ (6 )% Polymers $ $ 4 % Specialty Products $ $ 7 % Total Net Sales $ $ (3 )% ThreeMonthsEnded March 31 ($ in thousands, all amounts pre-tax) % Change Operating Income * Surfactants $ $ 10 % Polymers $ $ 50 % Specialty Products $ $ 4 % Total segment operating income increased $11.0 million or 22% versus the prior year. · Surfactant net sales were $310.0 million, $20.6 million less than prior year.Sales volume grew by 10% primarily from the new laundry business in North America which was earned in July of 2015.Excluding this contract, volumes were up slightly. Selling prices were lower by $39 million primarily related to lower raw material costs.The translation impact of a stronger U.S. dollar decreased net sales by $15 million. Surfactant operating income increased $3.4 million or 10% versus the prior year, primarily driven by better volumes, lower raw material costs, and the benefits of our internal efficiency program. · Polymer net sales were $113.9 million in the first quarter, a $4.5 million increase versus prior year.Sales volume increased 18% in the quarter primarily due to continued growth in polyols used in rigid foam insulation and insulated metal panels, and this accounted for $19.3 million of the increase.Selling prices were slightly lower which decreased net sales by $12.2 million.The translation impact of a stronger U.S. dollar decreased net sales by $2.6 million.Operating income increased $7.4 million or 50% versus the prior year.The improvement was primarily attributable to volume growth in North America and Europe, improved performance in Phthalic Anhydride, and lower raw material costs. · Specialty Products net sales were $22.0 million, $1.5 million higher than prior year.Operating income increased $0.1 million or 4% versus the prior year.The Lipid Nutrition business improved, slightly offset by timing of orders in our pharmaceutical and flavor businesses. 3 Corporate Expenses ThreeMonthsEnded March31 ($ in thousands) %
